DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment of claims 12-15 removes means-plus-function language and overcomes the 35 U.S.C. 112(b) rejection of claim 12.
Applicant's arguments filed 03/01/2021 regarding the 35 U.S.C. 102 and 103 rejections have been fully considered but they are not persuasive.  Applicant argues (Remarks pg. 7-8) that the system of Xu and Bivolarsky fails to disclose that “the correlation coefficient or the scaling coefficient is a predetermined value” as recited in amended claim 1.  The examiner respectfully disagrees.  The scaling factor that is described in Bivolarsky [0218]-[0219] is determined based on the properties of the image.  As the image properties are determined prior to the encoding and decoding operations, the scaling factor is a predetermined value.  Further, as the claim does not recite when this value is “predetermined,” the Bivolarsky reference may also be considered to disclose that the value is predetermined as of its calculation described in [0219].
The broadest reasonable interpretation of the language of amended claim 1 requires that one of a correlation coefficient or the scaling coefficient be used to update the transformed prediction block, and that one of the correlation coefficient or the scaling coefficient is a predetermined value.  The examiner notes that the scope of the claim does not explicitly require that the scaling coefficient is a predetermined value.  If Applicant wishes to overcome this interpretation, an amendment would be necessary such that the claims unambiguously require that both the scaling and correlation coefficients are predetermined values.  
Applicant argues (Remarks pg. 9) that the scaling factor of Bivolarsky is not used to “update a transformed prediction block” but rather is applied to a reference block.  The examiner respectfully disagrees.  Bivolarsky discloses at [0218]-[0219] that the scaling factor is determined and is signaled to the decoder.  The scaling factor is determined by subtracting a transformed reference block from a transformed target block, or prediction block.  This original target (prediction) block is updated, or encoded, in the form of the residual and scaling factor.  The complementary process is performed at the decoder.  Therefore the examiner respectfully maintains that Bivolarsky teaches the broadest reasonable interpretation of the subject matter recited in the claims.  If Applicant wishes for the claims to require that the “updating” step entail features not taught by Bivolarsky, the examiner suggests an amendment to the claim to recite this step in further detail.
Applicant states that new claims 16-19 are in condition for allowance.  The examiner respectfully disagrees.  Please refer to the rejections below.  The examiner notes that the claims are of broad scope that affords wide latitude in interpretation.  For example, new claim 16 recites that the coefficients are determined through online or offline training, but offers no detail regarding what this “training” entails.  An encoder that determines a scaling coefficient on the fly, such as is taught by Bivolarsky at [0219], teaches a form of “online training” to determine an appropriate scaling value.  Absent more specific recitation of what is required by the claimed “training,” the examiner respectfully submits that Bivolarsky anticipates the language of these claims in their current form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 14-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bivolarsky et al., US Pub No. 20120044990.

As to claim 7 Bivolarsky discloses a method for encoding a video signal comprising: 
determining, by a processor, an optimum prediction mode for a current block ([0006]-[0007] – optimal inter or intra mode is selected, as is known in the art); 
generating, by the processor, a prediction block according to the optimum prediction mode ([0219]); 
15 performing, by the processor, a transform on the current block and the prediction block ([0219] –current and prediction blocks are transformed to frequency domain); and 20 updating, by the processor, the transformed prediction block using a correlation coefficient or a scaling coefficient ([0218]-[0219] – scaling factor (scaling coefficient) is calculated based on similarity (classification) of transform coefficients between current and prediction blocks.  As all of the frequency domain coefficients are classified, this a classification “per each frequency component” as claimed.  The transformed target (prediction) block is updated, or encoded, in the form of the residual and scaling factor), wherein the correlation coefficient or the scaling coefficient is a predetermined value ([0218]-[0219] – the scaling factor is determined based on the properties of the image.  As the image properties are determined prior to the encoding and decoding operations, the scaling factor may be considered to be a predetermined value).  


As to claim 11 Bivolarsky discloses: obtaining, by the processor, a residual block based on the transformed current block and the updated transformed prediction block ([0219] – residual block is obtained by subtraction of current and updated transformed prediction block); performing, by the processor, a quantization on the residual block; and 15 performing, by the processor, an entropy encoding on the quantized residual block (Fig. 15g – residuals are quantized and entropy encoded).  

	As to claim 14 see rejection of claim 7.
As to claim 15 see rejection of claim 11.

As to claims 17 and 19 Bivolarsky discloses that the scaling coefficient is determined through online training ([0219] – the scaling coefficient is determined during encoding and stored.  An on-the-fly determination of this coefficient is a form of online training).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 12-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., US Pub No. 20140044166 in view of Bivolarsky et al., US Pub No. 20120044990.

As to claim 1 Xu discloses a method for decoding a video signal, the method comprising: 
extracting, by a processor, a prediction mode for a current block from the video signal ([0083] – intra mode is determined); 
5 generating, by the processor, a prediction block in a spatial domain according to the prediction mode ([0083], [0087]-[0089] – the prediction block is generated in the spatial domain); 
obtaining, by the processor, a transformed prediction block by performing a transform on the prediction block ([0089]).
Xu fails to disclose: updating, by the processor, the transformed prediction block using a correlation coefficient or a scaling coefficient; and 10 generating, by the processor, a reconstruction block based on the updated transformed prediction block and a residual block, wherein the correlation coefficient or the scaling coefficient is a predetermined value.  
However, in an analogous art, Bivolarsky discloses updating a transformed prediction block using a correlation coefficient or a scaling coefficient; and 10 generating a reconstruction block based on the updated transformed prediction block and a residual block ([0219] – a scaling parameter (scaling coefficient) received at the decoder is used to update frequency domain coefficients (i.e. a transformed prediction block) for recreating, or generating a reconstructed block), wherein the correlation coefficient or the scaling coefficient is a predetermined value ([0218]-[0219] – the scaling factor is determined based on the properties of the image.  As the image properties are determined prior to the encoding and decoding operations, the scaling factor may be considered to be a predetermined value).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the system of Xu with the teachings of Bivolarsky, the motivation being to require fewer bits to encode the data (see Bivolarsky [0219]).

As to claim 5 Bivolarsky discloses that the correlation coefficient or the scaling coefficient is transmitted from an encoder ([0219] - scaling coefficient is transmitted from the encoder).  

As to claim 6 Xu discloses 5extracting, by the processor, a residual signal for the current block from the video signal; performing, by the processor, an entropy decoding on the residual signal; and performing, by the processor, a dequantization on the entropy decoded residual signal, 10 wherein the residual block indicates the dequantized residual signal (Fig. 4 and its description).  

As to claim 12 see rejection of claim 1.
As to claim 13 see rejection of claim 6.

As to claims 16 and 18 see rejection of claims 17 and 19 above.  Bivolarsky further discloses that the scaling coefficient is stored in a table ([0219] – the scaling factor is stored in memory, thus is stored in a table).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J HANCE/           Primary Examiner, Art Unit 2423